Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose Applicant’s claimed invention, particularly the features underlined below:
A method for determining a bias affecting at least one pixel of a detector of ionizing radiation, the detector comprising a plurality of pixels, each pixel being configured to collect charge carriers generated by an interaction of the ionizing radiation in the detector, and to form a pulse under the effect of the generation and collection of the charge carriers, the pixels being distributed in a matrix array, the method comprising:
a) following an interaction in the detector, at a detection time, determining at least one pixel forming a pulse that exceeds an amplitude threshold, defined beforehand, during a detection time interval established on the basis of the detection time; 
b) among each pixel determined in step a), selecting the pixel that generates a highest amplitude during the detection time interval, the selected pixel being a pixel of interest;
c) selecting at least one distant pixel, the position of the distant pixel, with respect to the pixel of interest, being defined beforehand, such that the effect of the interaction, detected by the pixel of interest, on the distant pixel, is considered as negligible; 
d) measuring an amplitude of a signal generated by each distant pixel in the detection time interval; 
e) on the basis of each measurement performed in step d), determining a bias at the detection time for each distant pixel; 
f) updating the bias affecting each distant pixel depending on the bias determined at the detection time.

Veale (WO 2018/229470; a copy is included with the IDS filed 22 December 2020) discloses a method for determining a bias (page 35, line 7: "baseline compensation") affecting at least one pixel of a detector of ionizing radiation, the detector comprising a plurality of pixels, each pixel being configured to collect charge carriers generated by an interaction of the ionizing radiation in the detector, and to form a pulse under the effect of the generation and collection of the charge carriers, the pixels being distributed in a matrix array (page 18, lines 2-4: "charge build up at the anode of this central pixel following an interaction event of such a gamma ray with the semiconductor layer within the effective pixel volume"), the method comprising:
a) following an interaction in the detector, at a detection time, determining at least one pixel forming a pulse that exceeds an amplitude threshold, defined beforehand, during a detection time interval established on the basis of the detection time (fig. 2, ref. 102, 106; page 18, line 1: "The positive step feature 106 of the central pixel 102 of figure 2", since there is a positive signal, it must necessarily exceed a threshold which has a value of zero);
b) among each pixel determined in step a), selecting the pixel that generates an amplitude (not necessarily the highest) during the detection time interval, the selected pixel being a pixel of interest (fig. 2; page 18, lines 22-23: "an interaction event corresponding to the positive step feature in the central pixel 102"); 
c) selecting at least one adjacent (i.e., not distant) pixel, the position of the adjacent pixel, with respect to the pixel of interest, being defined beforehand, such that the effect of the interaction, detected by the pixel of interest, on the adjacent pixel, is considered as negligible (fig. 2, rets. 104; fig. 3; page 18, lines 4-10: "there are rather smaller negative 
d) measuring an amplitude of a signal generated by each adjacent pixel in the detection time interval (fig. 17; page 35, lines 3-4: "providing readout of signals comprising positive and negative features as discussed above");
e) on the basis of each measurement performed in step d), determining a bias at the detection time for each adjacent pixel (page 35, lines 7-10: "The baseline compensation stage may comprise a baseline storage element arranged to receive and store the pixel signal from the preamplifier stage during a baseline interval of a particular detection period", lines 14-17: "The baseline interval may be at or around the start of a particular detection period, and the output magnitude of any detected positive or negative feature may be provided by the output of the output stage at the end of such a detection period"); 
f) updating the bias affecting each adjacent pixel depending on the bias determined at the detection time (page 35, lines 10-13: "a comparator arranged to compensate the pixel signal input to the baseline comparison stage after the baseline interval using the pixel signal stored by the baseline storage element, and to output the compensated pixel signal to the output stage").
The claimed invention of claim 1 therefore differs from this known method in that the pixel of interest is selected as the pixel generating a highest amplitude among each 
Therefore claim 1 is allowed.

Regarding claims 2-12, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884